                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

    KEITH FARMER,                                  )
                                                   )        Case No. 1:20-cv-37
          Plaintiff,                               )
                                                   )        Judge Travis R. McDonough
    v.                                             )
                                                   )        Magistrate Judge Susan K. Lee
    LAWRENCE A. BELLOTT III,                       )
    CENTURION MEDICAL, TONY                        )
    PARKER, and WILLIAM BRYAN LEE,                 )
                                                   )
          Defendants.                              )


                                   MEMORANDUM OPINION


         Plaintiff, a prisoner of the Tennessee Department of Correction, has filed a pro se

complaint for violation of his civil rights pursuant to 42 U.S.C. § 1983 (Doc. 2) and a motion for

leave to proceed in forma pauperis (Doc. 1).

         Plaintiff’s complaint alleges that during his incarceration in the West Tennessee State

Penitentiary (“WTSP”), Defendant Doctor Bellott prescribed Plaintiff the wrong amount of a

medication and did not correct this mistake. (Doc. 2, at–6.)1 The general venue statute for

federal district courts provides in relevant part as follows:

                 A civil action may be brought in—(1) a judicial district in which
                 any defendant resides, if all defendants are residents of the State in
                 which the district is located; (2) a judicial district in which a
                 substantial part of the events or omissions giving rise to the claim
                 occurred, or a substantial part of property that is the subject of the
                 action is situated; or (3) if there is no district in which an action
                 may otherwise be brought as provided in this section, any judicial

1
 Plaintiff’s complaint is ninety-five handwritten pages that include mainly legal conclusions and
arguments, but not very many facts. (See generally Doc. 2.) It appears from the Court’s review
of the complaint, however, that the substance of Plaintiff’s claims is that Defendant Bellott did
not correct an improper prescription for Plaintiff.
               district in which any defendant is subject to the court's personal
               jurisdiction with respect to such action.

28 U.S.C.A. § 1391(b)(1)–(3). A federal district court may transfer a civil action to any district

or division where it could have been filed originally “in the interest of justice.” 28 U.S.C.

§ 1406(a).

       As set forth above, Plaintiff’s complaint sets forth claims that arose during his

incarceration in WTSP, which is in Lauderdale County, Tennessee, which lies within the

Western Division of the United States District Court for the Western District of Tennessee. 28

U.S.C. § 123(b)(2).

       In his complaint, Plaintiff references the fact that in a previous § 1983 action he brought

in this District, this Court allowed him to amend his complaint to add Defendant Bellott as a

defendant therein, but subsequently dismissed Defendant Bellott without prejudice due to

Plaintiff’s failure to serve him with process. (Doc. 2, at 4; see also Docs. 40, 62, 90, 91, in Case

No. 1:17-cv-32.) However, while Plaintiff alleges in his complaint that Defendant Bellott’s

underlying acts and omissions were done pursuant to a civil conspiracy with Paul Niner and

Leann Sheppard (see Doc. 2, at 6–9), both of whom were defendants in his previous action,

nothing in Plaintiff’s relevant filings in his previously filed case or Plaintiff’s complaint in this

case suggests that any acts underlying Plaintiff’s complaint occurred in this judicial district.

Moreover, Plaintiff has never asserted that Defendant Bellott was required to be joined to

Plaintiff’s previously filed action pursuant to Rule 19(a) of the Federal Rules of Civil Procedure,

and a new complaint would not be the proper way for Plaintiff to make such an assertion.

       The Court therefore concludes that the proper venue for this case is the Western Division

of the United States District Court for the Western District of Tennessee. See O’Neill v. Battisti,

472 F.2d 789, 791 (6th Cir. 1972) (finding that venue in a suit against a public official lies in the



                                                  2
district where he performs his official duties). Accordingly, the Clerk will be DIRECTED to

transfer this action to the Western Division of the United States District Court for the Western

District of Tennessee and to close this Court’s file.

       AN APPROPRIATE JUDGMENT WILL ENTER.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




                                                 3
